FARMER, Judge.
The trial court abused its discretion in denying the stipulated motion for continuance of the final hearing to determine whether appellant’s parental rights should be terminated. The grounds asserted were not pretextual, were supported by record evidence, and demonstrated undeniable good cause. Moreover, there is nothing in the record suggesting collusive conduct by counsel — that the lawyers were simply engaged in foot-dragging to delay a scheduled trial. Rather, the record indicates that appellant’s counsel was attempting in good faith to prepare his case and go to trial.
REVERSED FOR NEW EVIDENTIARY HEARING.
GUNTHER, C.J., and WARNER, J., concur.